Citation Nr: 1609108	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-36 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to a cervical spine disability.  

4.  Entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a cervical spine disability.  

5.  Entitlement to service connection for sciatic neuropathy of the right lower extremity, to include as secondary to a lumbar spine disability.

6.  Entitlement to service connection for sciatic neuropathy of the left lower extremity, to include as secondary to a lumbar spine disability.

7.  Entitlement to service connection for headaches, to include as secondary to a cervical spine disability.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and anxiety disorder, due to military sexual trauma and as secondary to cervical spine and lumbar spine disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Regarding the psychiatric claim on appeal, the issue has been expanded to include all of the Veteran's currently diagnosed psychiatric disorders; the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a January 2015 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C., which was scheduled for January 2016.  However, the Veteran did not appear at the hearing, and did not request for the hearing to be rescheduled.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claims for service connection for cervical spine and lumbar spine disabilities, a review of the claims file reveals that there may be missing VA treatment records.  The VA treatment records on file indicate that the Veteran underwent a cervical spine fusion and laminectomy in 1997, and there are VA radiology reports which indicate that the Veteran was being treated for his cervical spine and lumbar spine disabilities in 1999, 2001, and 2005.  There is one nutrition assessment entry from May 1999 and no other records until December 2006.  As the VA treatment records appear incomplete, remand is necessary to obtain the Veteran's complete VA treatment records, including the time period prior to December 2006.

Also, the VA treatment records on file note that the Veteran was being followed by a private orthopedist for his chronic lower back pain.  As the Veteran may have sought additional private treatment; on remand, the Veteran should be contacted and asked to identify any treatment received from private facilities for his cervical spine and lumbar spine disabilities, and if identified, then the Veteran should be asked to complete the proper release forms in order to obtain any outstanding private treatment records.

In addition, the Veteran has not been afforded VA examinations regarding his claims.  Although the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of a neck or back head injury or any residuals thereof; the Veteran has contended that he injured his back and neck during a fall off a ladder while working in the engine room as a machinist mate during service, causing immediate neck and back pain which progressively worsened over the years, leading to a surgical fusion of the lumbar spine in 1997.  The claims file also contains September 2010 private medical records from Terlep Chiropractic.  Following an examination of the Veteran, the chiropractor stated that "it appears all of his current complaints are more likely than not" related to his fall off a ladder during service.  Although this opinion did not contain any rationale and thus cannot form the basis for a grant of service connection, in light of the above, the Board finds that a VA examination addressing the etiology of the Veteran's cervical and lumbar spine disabilities are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).   

Concerning the claims for service connection for radiculopathy of the right and left upper extremities, sciatic neuropathy of the right and left lower extremities, and headaches, the Veteran contends that his radiculopathy of the right and left upper extremities and headaches are attributable to his cervical spine disability and that his sciatic neuropathy of the right and left lower extremities are attributable to his lumbar spine disability.  The Veteran has also claimed that he has an acquired psychiatric disorder that is secondary to his cervical spine and lumbar spine disabilities.  Therefore, these claims are inextricably intertwined with the claims of entitlement to service connection for a cervical spine disability and a lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that claims are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Following the evidentiary development required, these claims should be readjudicated after both the cervical and lumbar spine claims are readjudicated.




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the names and addresses of any private treatment sought  for his cervical spine and lumbar spine disabilities.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure these records should be documented in the claims file.

2.  Obtain all of the Veteran's VA treatment records from the VA Medical Center in Tampa, Florida and all associated clinics, for the period prior to December 2006.  All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.  If records are not available for any reason, a written certification explaining such must be obtained from the custodian of the missing records and associated with the claims file.

Also obtain updated VA treatment records from the VA Medical Center in Tampa, Florida, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of October 2012 to the present.

3.  After the above development is completed, schedule the Veteran for a VA spine examination to determine the nature and etiology of his cervical spine and lumbar spine disabilities.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Following a review of the claims file and an examination of the Veteran, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's cervical spine disability is related to the Veteran's active duty military service.

The examiner is also asked to offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar spine disability is related to the Veteran's active duty military service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner must consider the Veteran's lay statements, in particular, his contentions of having injured his neck and back after falling off a ladder in the engine room while working as a machinist mate during service.   

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After undertaking any other development deemed appropriate, including the scheduling of any additional VA examinations if necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

